Title: From George Washington to Paul-François-Jean-Nicolas, comte de Barras, 24 June 1781
From: Washington, George
To: Barras, Paul-François-Jean-Nicolas, comte de


                        
                            Sir
                            Head Quarters New Windsor June 24 1781
                        
                        The information, I had the honor of communicating to your Excellency in my last Letter, as an extract from
                            Genl Sullivans Letter, respecting the arrival of a large Fleet of Transports to Chesapeak Bay, is I believe intirely
                            without foundation. My intelligence of the Enemies operations in Virginia is so vage & uncertain that I am not
                            able to give your Excellency any particular information of their movements. I have the honor to be your Excellencys most
                            obedt Servant.
                        
                            P.S. I have advices from N. York that Arbuthnot is at the Hook with 7 sail of the Line.
                        

                    